 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1338 
In the House of Representatives, U. S.,

May 13, 2010
 
RESOLUTION 
Recognizing the significant accomplishments of AmeriCorps and encouraging all citizens to join in a national effort to raise awareness about the importance of national and community service. 
 
 
Whereas, since its inception in 1994, the AmeriCorps national service program has proven to be a highly effective way to engage Americans in meeting a wide range of local and national needs and promoting the ethic of service and volunteering; 
Whereas, each year, AmeriCorps provides opportunities for 85,000 citizens across the Nation to give back in an intensive way to their communities; 
Whereas those same individuals improve the lives of the Nation’s most vulnerable citizens, protect the environment, contribute to public safety, respond to disasters, and strengthen the educational system; 
Whereas AmeriCorps members serve thousands of nonprofit organizations, schools, and faith-based and community organizations each year; 
Whereas AmeriCorps members, after their terms of service end, are more likely to remain engaged in their communities as volunteers, teachers, and nonprofit professionals; 
Whereas, on April 21, 2009, President Barack Obama signed the Edward M. Kennedy Serve America Act, passed by bipartisan majorities in both the House of Representatives and the Senate, which reauthorized and will expand AmeriCorps programs; 
Whereas national service programs have engaged millions of Americans in results-driven service in the Nation’s most vulnerable communities, providing hope and help to people facing economic and social needs; 
Whereas, this year, as the economic downturn puts millions of Americans at risk, national service and volunteering are more important than ever; and 
Whereas 2010’s AmeriCorps Week, observed May 8 through May 15, provides the perfect opportunity for AmeriCorps members, alumni, grantees, program partners, and friends to shine a spotlight on the work done by members and to motivate more Americans to serve their communities: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages all citizens to join in a national effort to salute AmeriCorps members and alumni and raise awareness about the importance of national and community service;  
(2)acknowledges the significant accomplishments of the AmeriCorps members, alumni, and community partners; and 
(3)recognizes the important contributions to the lives of our citizens by AmeriCorps members.  
 
Lorraine C. Miller,Clerk.
